ChalmeRS, J.,
delivered the opinion of the court.
Appellant, who was on trial for unlawful retailing, desired to prove that he had made the sale for which he was indicted as the clerk of Cooper & Lowry, and that these parties were duly licensed. He offered in evidence a license held by Cooper & Lowry, regular in all respects except that it failed to specify the particular house in which the business of retailing was to be conducted, and he offered in connection with it the record of the proceedings of. the Board of Supervisors, showing the order of the board directing or authorizing the issuance of the license, and specifying the house where the liquors were to be sold, the house specified being the one in which the sale for which he had been indicted had taken place:
This evidence was excluded by the court, and the propriety of this action is the sole question presented by the record.
*758Sect. 1105 of the Code of 1880 requires that the license shall specify the house in which the business of retailing is to be carried on, but does not declare the license void if it fails to contain the specification.
We think the requirement is directory to the officer issuing it; but that if the house has been specified in the petition to the Board of Supervisors, and in their order authorizing the issuance of the license, a failure to specify the house in the license as prepared by the tax-collector does not make it void.
The statute authorizes the Board of Supervisors to grant to the licensee the privilege of changing his place of business “ upon sufficient reason,” and says nothing of any change to be made in the license as consequent thereupon.
This indicates that the vital thing is that the board should be kept advised of the locality of the business, and that no removals shall be made except by their approval; but while it is advisable that the locality be shown on the face of the license prepared and delivered by the tax-collector, the validity of the instrument is not to be tested by its conformity to this provision of the statute.
The licensee having done all that he is required to do is not to suffer by the clerical mispi'ision of the officer issuing the license.
Reversed, and new trial awarded.